Citation Nr: 1529769	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for optic neuropathy.   

2.  Entitlement to service connection for multiple sclerosis.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for restless leg syndrome.  

5.  Entitlement to service connection for hypothyroidism.  

6.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hearing loss and, if so, whether service connection is warranted.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

9.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

10.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include diabetic neuropathy.  

11.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include diabetic neuropathy.  

12.  Entitlement to an initial compensable disability evaluation for the Veteran's bilateral tinea pedis.  

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1967 to February 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri, Regional Office which, in pertinent part, established service connection for bilateral tinea pedis; assigned a noncompensable evaluation for that disability; effectuated the award as of October 24, 2008; tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hearing loss; denied that claim on the merits; and denied service connection for optic neuropathy, multiple sclerosis, hypertension, restless leg syndrome, hypothyroidism, tinnitus,  PTSD, diabetes mellitus, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities.  In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for recurrent bilateral hearing loss, Type II diabetes mellitus, and peripheral neuropathy of the upper and the lower extremities and the initial evaluation for the Veteran's bilateral tinea pedis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  At the May 2015 Board hearing, the Veteran expressly withdrew his substantive appeal from the denial of service connection for optic neuropathy, multiple sclerosis, hypertension, restless leg syndrome, and hypothyroidism.  

2.  In August 2003, the North Little Rock, Arkansas, (RO) denied service connection for hearing loss.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 2003.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

3.  The additional documentation submitted since the August 2003 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  Tinnitus originated during active service.  


CONCLUSIONS OF LAW

1.  The issue of service connection for optic neuropathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The issue of service connection for multiple sclerosis has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The issue of service connection for hypertension has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

4.  The issue of service connection for restless leg syndrome has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

5.  The issue of service connection for hypothyroidism has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

6.  The August 2003 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

7.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

8.  The criteria for service connection for tinnitus are met. 3 8 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Service Connection Claims for Optic Neuropathy, Multiple Sclerosis, Hypertension, Restless Leg Syndrome, and Hyperthyroidism

At the May 2015 Board hearing, the Veteran conveyed that he wished to withdraw 

his substantive appeal from the denial of service connection for optic neuropathy, multiple sclerosis, hypertension, restless leg syndrome, and hyperthyroidism.  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal as to the issues of service connection for optic neuropathy, multiple sclerosis, hypertension, restless leg syndrome, and hyperthyroidism.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues.  In the absence of such assertions, the issues should be dismissed.  38 U.S.C.A. § 7105.  


II.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for hearing loss and grants service connection for tinnitus.  As such, no discussion of VA's duties to notify and to assist is necessary as to those issues.  


III.  Application to Reopen Service Connection for Hearing Loss

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In August 2003, the RO denied service connection for hearing loss "because the evidence does not show that it began while you were on active duty."  The Veteran was informed in writing of the adverse decision and his appellate rights in August 2003.  He did not submit a NOD with the adverse decision.  

The evidence upon which the August 2003 rating decision denying service connection was formulated may be briefly summarized.  The report of the Veteran's October 1966 physical examination for service entrance indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 [10]
-5 [5]
10 [20]
-
15 [20]
LEFT
15 [30]
15 [25]
25 [35]
-
45 [50]

The numbers in the brackets reflect a converted score based upon the change in testing methods that occurred in 1966 and 1967.  A diagnosis of "hearing loss [left] H-2" was advanced.  

The report of a January 1969 hearing conservation data examination states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
25
30
LEFT
25
20
20
35
35

A March 1969 audiological evaluation conveys that the Veteran was a flight maintenance technician; worked on the flight line; and was exposed to significant jet engine noise.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
15
25
LEFT
10
0
10
15
25

The report of the June 1970 hearing conservation data examination states that the Veteran exhibited pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
25
LEFT
20
10
10
25
25

A hearing conservation data sheet dated "10-06-9" states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
25
LEFT
15
10
20
35
40

The report of the Veteran's November 1970 physical examination for service separation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
10
20
LEFT
0
0
20
10
10

The report of an August 2003 VA audiological evaluation states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner commented that "his admitted pure tone thresholds were improved in the left ear and were essentially unchanged in the right ear when comparing enlistment results with those obtained at the time of discharge."  He concluded that "it is not considered to be at least as likely as not that [the Veteran's] hearing was affected by his military service" and "[i]t is also evident that his subsequent civilian noise exposure contributed to his current hearing difficulty."  

New and material evidence pertaining to the issues of service connection for hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 2003 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the August 2003 rating decision includes copies of the Veteran's service treatment records, VA examination and clinical documentation, the transcript of the May 2015 Board hearing; and written statements from the Veteran, his spouse, and his relatives and other associates.  In his May 2010 NOD, the Veteran stated "that I find it impossible that I had bad hearing when I went into the military, as my records show, and good hearing when I came out" and "I believe this is a typo and is responsible for your denial for my hearing problems."  At the May 2015 Board hearing, the Veteran testified that he had been exposed to extensive aircraft engine noise and combat-related explosions while performing his military duties as an aircraft mechanic and initially experienced hearing loss during active service.  He stated that audiological examiners have told him that "it's a 50 percent or more chances of [his hearing loss] being service connected."  The Veteran's testimony and written statements are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for hearing loss is reopened.  


IV.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service due to his in-service jet engine noise exposure which was sustained while performing his military duties as an aircraft mechanic on flight lines.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In his October 2008 claim for service connection, the Veteran advanced that service connection for tinnitus was warranted as "this ringing in my ears has been from aircraft work on jet engines."  
  
The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  The service documentation does reflect that the Veteran served as a flight maintenance technician and an aircraft mechanic; his primary work area was on the flight line; and he had significant exposure to jet engine noise.  Therefore, the Veteran's in-service aircraft-related noise exposure is conceded.  

The August 2003 VA audiological evaluation states that the Veteran complained of recurrent tinnitus.  An April 2013 VA audiological evaluation states that the Veteran "reported a constant ringing tinnitus AU, which has persisted since the 1970's and is secondary to working for four years on the flight line."  The Veteran was diagnosed with tinnitus.  The examiner commented that "[I c]annot provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation" and "[e] tiology for tinnitus cannot be provided as there are many etiologies for tinnitus."  The Court has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely her own.  

At the May 2015 Board hearing, the Veteran testified that his tinnitus was initially manifested during active service."   

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran had significant documented aircraft-related noise exposure during active service and has been diagnosed with recurrent tinnitus on post-service examinations.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The issue of service connection for optic neuropathy is dismissed.  

The issue of service connection for multiple sclerosis is dismissed.  

The issue of service connection for hypertension is dismissed.  

The issue of service connection for restless leg syndrome is dismissed.  

The issue of service connection for hypothyroidism is dismissed.  

The Veteran's application to reopen his claim of entitlement to service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  




REMAND

Bilateral Hearing Loss

In light of its reopening above, the Veteran's claim to service connection for bilateral hearing loss is to be adjudicated on the merits following a de novo review of the entire record.  

A July 2009 SSA Inquiry states that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  The evidence considered by the SSA in granting the Veteran's disability benefits is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran has testified on appeal that he received all of his treatment at VA medical facilities.  VA clinical documentation dated after July 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Acquired Psychiatric Disorder, Type II Diabetes Mellitus, and Peripheral Neuropathy of the Extremities

The Veteran asserts that service connection for PTSD is warranted as he was diagnosed with the claimed disorder by treating VA physicians secondary to his combat-experiences in the Republic of Vietnam.  He contends further that he sustained Type II diabetes mellitus and associated peripheral neuropathy secondary to his herbicide exposure while in the Republic of Vietnam and at Clark Air Force Base.  

The Veteran's service personnel records do not reflect that he served in the Republic of Vietnam.  The service documentation states that the Veteran was an aircraft mechanic attached to the 604th Military Airlift Support Squadron.  He was stationed at Clark Air Force Base, The Philippines, from August 1967 to February 1969.   

In his March 2009 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) (VA Form 21-0781), the Veteran reported that he had come under enemy rocket and mortar fire while serving with the "505th OMS" at Da Nang Air Force Base, Republic of Vietnam, in March and April 1968 and had "dealt with wounded and dead soldiers" at Clark Air Force Base while serving with the "602 OMS" between August 1967 and February 1969.  

At the May 2015 Board hearing, the Veteran testified that: "I was sent from the Philippines to Da Nang because they didn't have enough people at that point in time, and, uh, from the Philippines we went back and forth quite often;" he was in Da Nang, Republic of Vietnam, in March 1968 and April 1968; he was in both Tan Son Nhut and Cam Rahn Bay for month-long periods; he had witnessed a leaking barrel of Agent Orange aboard an aircraft at Clark Air Force Base; and he had "brushed up against it, got it on my pants."  An attempt to verify either the Veteran's physical presence in the Republic of Vietnam or his claimed exposure to Agent Orange at Clark Air Force Base has not been undertaken.  

VA clinical documentation dated in February 2001 and July 2006 states that the Veteran served in the Republic of Vietnam.  He was diagnosed with PTSD and "PTSD/depression."  The Veteran has not been afforded a VA psychiatric examination to determine the nature and etiology of his claimed recurrent acquired psychiatric disorder and its relationship, if any, to active service.  

Bilateral Tinea Pedis

In May 2010, the Veteran submitted a NOD with the initial evaluation assigned for his bilateral tinea pedis.  A statement of the case (SOC) addressing the initial evaluation of the Veteran's bilateral tinea pedis has not been issued to the Veteran.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and any other appropriate entity and request that it verify (1) whether the Veteran was physically in the Republic of Vietnam and (2) whether he was exposed to a leaking barrel of Agent Orange at Clark Air Force Base, The Philippines.  The record indicates that the Veteran served with the 604th Military Airlift Support Squadron at Clark Air Force Base from August 1967 to February 1969.   

2.  Associate with the record any VA clinical documentation not already of record, including that pertaining to treatment of the Veteran after July 2013.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  Schedule the Veteran for a VA psychiatric evaluation in order to determine the nature and severity of his acquired psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's claimed stressful experiences while in the Republic of Vietnam and/or the Philippines; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Issue a SOC to the Veteran and his accredited representative which addresses the issue of the initial evaluation of the Veteran's bilateral tinea pedis.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Then adjudicate the issue of service connection for recurrent bilateral hearing loss on a de novo basis and readjudicate the issues of service connection for an acquired psychiatric disorder to include PTSD, Type II diabetes mellitus claimed as the result of herbicide exposure, peripheral neuropathy of the upper extremities to include diabetic neuropathy, and peripheral neuropathy of the lower extremities to include diabetic neuropathy and an initial compensable evaluation for the Veteran's bilateral tinea pedis.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


